—Order, Supreme Court, New York County (Emily Goodman, J.), entered February 6, 1997, which, insofar as appealed from, denied defendants-appellants’ cross motion to extend, nunc pro tunc, their time to comply with a prior conditional preclusion order, unanimously affirmed, without costs.
The conditional preclusion order directing defendants to produce various documents was properly enforced in view of defendants’ repeated failure to comply first with plaintiffs requests, and then with the court’s orders, to produce such documents. Defendants’ excuse, that their principal with control over the documents was out of town, is inadequate, given the time defendants had to comply, the absence of evidence of any attempts to locate this principal, and the prejudice any further delay would cause plaintiff (see, Stepney v New York City Hous. Auth., 161 AD2d 525). Concur—Milonas, J. P., Rosenberger, Ellerin, Nardelli and Colabella, JJ.